DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.

Response to Amendment
	The amendment filed 9/27/22 has been accepted and entered. Accordingly, claims 1, 5, 8, 12, 15 and 19 are amended. Claims 2, 9 and 16 are canceled. 

Claim Rejections - 35 USC § 112

The rejection of claims 1, 3-8, 10-15 and 17-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0383138 to Ma et al. (Ma)
With respect to claims 1, 8 and 15 Ma discloses a method of navigating an autonomous driving vehicle (ADV) (¶9 “provide guidance to an autonomous vehicle that has navigated into a region comprising at least one (partially or fully) closed lane”) on a multi-lane roadway (¶ 13 “number of lanes of the roadway or a side thereof, a speed at which the autonomous vehicle is moving, a number of open lanes, a number of closed lanes”; ¶23 “e.g., an identification of a lane of one or more lanes of the roadway”; ¶ 55 “determine that all available lanes (e.g., lanes associated with a same direction of travel as the vehicle); multiple lanes depicted in roadway 204, FIG. 2A), comprising: 
detecting a physical lane boundary line of the first lane; 
(¶¶ 11-14 “the autonomous vehicle may determine a region of interest (ROI) (e.g. a bounding box and/or instance segmentation) associated with a portion of the image that is associated with the object . . . object detection may indicate a location of the object within the environment surrounding the autonomous vehicle . . . a shape . . . a boundary . . . and/or a lane . . . e.g., current lane . . . adjacent lane . . . any other suitable indication identifying a particular lane . . . determine a tangent associated with a curvature of the . . . lane . . . width of the lane . . . object detections . . . a lane extent (e.g., lane edge . . . lane marking”; ¶ 15 “identification of a lane”; 37-38; 80 “an object detection, the object detection being associated with a lane of a roadway”; 86 “object detection and at least one of . . . a width of a lane”; claim 15 “determining, based at least in part on the sensor data, a drivable surface on which the vehicle is travelling comprising at least a lane”; 56 “detecting the double line 314”; 38 “object detections (dilated or not) associated with a lane . . . operation 212 . . . distance between the broken lane markings . . . distance . . . to an extent of the lane”; 57 “identify an open lane according to the techniques discussed above and according to traditional lane markings”)
adding a first lane in the multi-lane roadway, which the ADV is driving in, to a navigation black list that indicates lanes in which the ADV is not permitted to drive, in response to detecting a temporary traffic control device (TTCD) indicating that the ADV is not permitted to drive in the first lane; 
(object detection 206, lane states 224, closed lane status, determine a closed status indicating the lane is closed, 222, FIG. 2A; objects are temporary, i.e., ¶10 “objects may include, for example, traffic cones, pilons, flares, construction/ law enforcement/tow/etc. vehicles, construction/ law enforcement/ tow/etc. workers, etc. and safety signage may include signs indicating a construction zone, roadwork ahead, a lane merge a specifically colored sign to indicate a deviation from normative road structure”)
(¶ 56 “the autonomous vehicle 102 has already determined that the right traditional lane 308 is closed (e.g., the autonomous vehicle may have stored and/or maintained a closed status in association with the right traditional lane 308) based at least in part on a collection of safety objects in the roadway ( e.g., unlabeled due to their number and represented as circles)”) 
rerouting the ADV in view of the navigation black list, such that the ADV is rerouted to a second lane in the multi-lane roadway that the ADV is permitted to drive in and navigating the ADV to the second lane.  
(¶ 15 “if the status indicates that a current lane in which the vehicle is operating is closed ahead, the autonomous vehicle may change lanes into a lane identified (by the autonomous vehicle) as being open”)
(FIG. 1, traffic cones 120, autonomous vehicle 102, current lane 122, trajectory 136 changes lanes based on traffic cones 120 causing a blacklisted or closed lane detection 134 in current lane)
(¶ 31 “planner 112 may use the perception data, including the lane closed/open states discussed herein, to determine one or more trajectories to control the autonomous vehicle 102 to traverse a path or route and/or otherwise control operation of the autonomous vehicle 102 . . . determine a route for the autonomous vehicle 102 from a first location . . . based at least in part on the lane states 130 (which may be associated with the map 116 and/or state tracker 118) to traverse the route (e.g., in order to avoid any of the detected objects and/or to avoid operating in a closed lane) . . . FIG. 1 depicts an example of such a trajectory 136, represented as an arrow indicating a heading, velocity, and/or acceleration, although the trajectory itself . . . merge into an adjacent lane 124”); and 
in addition to adding the first lane to the navigation black list, setting a reference line1 representing the physical lane boundary line of the first lane2 within a routing module of the ADV such that routing decisions of the ADV do not navigate, even partially, back into the first lane.
 See annotated FIG. 1 in combination with corresponding description below disclosing all claimed elements in detail--  wherein the lane states 130 include a blacklisted lane state (i.e., closed lane status 134) in the form of a topographic map (included in the definition of reference line, i.e., footnote 1) which also includes two reference lines, annotated as reference line A and reference line B which represent the physical lane boundaries of the first lane: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Furthermore, with respect to “setting a reference line  representing the physical lane boundary line of the first lane within a routing module of the ADV” the planner 112 shown in FIG. 1 discloses the “routing module” – i.e., planner 112,which receives input from the map 118 and perception sensor 114 and state tracker 118, including the topographical map shown in FIG. 1 with the lane states and their corresponding blacklisted status (i.e., closed lane status 134) having reference line A and reference line B as shown above. The specification discloses that the blacklisted lane status and reference lines are used in the perception sensor (routing module) to determine vehicle controls so that the ADV does not navigate even partially back into the first lane for at least a distance, i.e., a span where the lane is closed (¶¶ 29 “FIG. 1 depicts an example of lane states 130 that may be stored and/or output by the perception engine in association with map 116 . . . lane states may comprise an open lane status 132 and a closed lane status 134 . . . determine the states based at least in part on the objection detections” wherein lane states, as shown in annotated FIG. 1 include the blacklisted lane status as well as reference line A and reference line B; ¶ 30-31 “Once the perception engine 114 has generated perception data, which may include state(s) identified by a state tracker 118 . . . indicating a lane closure/opening state, the perception engine 114 may provide the perception data to the planner 112. The planner 112 may use the perception data, including the lane closed/open states discussed herein, to determine one or more trajectories to control the autonomous vehicle 102 to traverse a path or route and/or otherwise control operation of the autonomous vehicle 102, though any such operation may be performed in various other components. For example, the planner 112 may determine a route for the autonomous vehicle 102 from a first location to a second location . . . based at least in part on the lane states 130 (which may be associated with the map 116 and/or state tracker 118) to traverse the route (e.g., in order to avoid any of the detected objects and/or to avoid operating in a closed lane) . . . generate a drive control signal that may be transmitted to drive components of the autonomous vehicle 102. FIG. 1 depicts an example of such a trajectory 136 . . . actuate a drive system of the autonomous vehicle 102. In the depicted example, planner may generate and/or select trajectory 136 based at least in part on a closed lane status 134 associated with the current lane 122. Trajectory 136 may comprise instructions for actuating a drive system to cause the autonomous vehicle 102 to merge into an adjacent lane 124”)
(i.e., controlling the vehicle to avoid operating in a closed lane as cited above explicitly discloses “routing decisions of the ADV do not navigate, even partially, back into the first lane”; ¶¶ 10 “avoid driving in the closed lane”; 15 “detect that a lane is closed (unavailable for operation thereon)”; 31 “traverse the route (e.g., in order to avoid . . . operating in a closed lane)”; see also FIG. 1 above where entire lane as bounded by the physical boundary line is shaded as either open lane status or closed lane status; 15 “setting a status to indicate that the analyzed lane is closed . . . if the status indicates that a current lane in which the vehicle is operating is closed ahead, the autonomous vehicle may change lanes into a lane identified (by the autonomous vehicle) as being open”; 19 “autonomous vehicle 102 that may be configured to detect that a lane is closed (unavailable for operation thereon) or open (available for operation thereon) . . . an autonomous vehicle configured to operate according to a Level 5”; 40 “determining a closed status indicating that the lane is closed . . . any method of setting and/or saving a state in association with the analyzed lane . . . identify the lane as being closed” 45 “operation 236 may ensure that a lane continues to be identified as closed as long as safety object(s) are detected within the lane”; Ma teaches the entire closed lane is avoided (¶¶ 10, 15, 19, 31) and a lane in Ma is disclosed as being bounded by physical lane markings (i.e., ¶¶ 56-57 “two traditional lanes (left traditional lane 306 and right traditional lane 308), as demarcated according to the hashed lane markers and bounded by the double (yellow) line 310 and a roadway extent 312 . . . the autonomous vehicle 102 has already determined that the right traditional lane 308 is closed (e.g., the autonomous vehicle may have stored and/or maintained a closed status in association with the right traditional lane 308) . . . determine that the left traditional lane 306 is closed . . . lane 314 associated with the (opposite) direction of traffic 302 is unavailable since the direction of traffic 302 is opposite direction of traffic 304 with which the autonomous vehicle 102 is associated and/or because of detecting the double line 314 . . . identify an open lane according to the techniques discussed above and according to traditional lane markings”)


With respect to claims 3, 10 and 17 Ma discloses the TTCD comprises at least one of a traffic cone or a transitional arrow indication that the first lane is closed to vehicles, ahead.  
(FIG. 1, “traffic cones 120”)
(¶10 “detect safety objects and/or signage indicating closure of a lane and to avoid driving in the closed lane . . . objects may include, for example, traffic cones, pilons, flares, construction/ law enforcement/tow/etc. vehicles, construction/ law enforcement/ tow/etc. workers, etc. and safety signage may include signs indicating a construction zone, roadwork ahead, a lane merge a specifically colored sign to indicate a deviation from normative road structure”)

	With respect to claims 4, 11 and 18 Ma discloses the TTCD comprises a sign indicating that the first lane is closed ahead.  
(¶10 “detect safety objects and/or signage indicating closure of a lane and to avoid driving in the closed lane . . . objects may include, for example, traffic cones, pilons, flares, construction/ law enforcement/tow/etc. vehicles, construction/ law enforcement/ tow/etc. workers, etc. and safety signage may include signs indicating a construction zone, roadwork ahead, a lane merge a specifically colored sign to indicate a deviation from normative road structure”)

	With respect to claims 5, 12 and 19 Ma discloses
monitoring for additional TTCDs ahead of the ADV; and 
in response to determining that there are no TTCDs in the first lane for a predetermined distance ahead of current position of the ADV, deleting the first lane from the navigation black list and setting the reference line representing the physical lane boundary line of the first lane such that the routing decisions of the ADV may navigate across the physical boundary line 

indicating that the ADV may navigate across the physical boundary line  
(FIG. 2D, vehicle passing previous closed first lane, removing from navigation blacklist in step 238 “REPLACE THE FIRST STATUS WITH A SECOND STATUS IND!CATING THAT THE LANE IS OPEN”)
(232, Fig. 2D “DETERMINE THAT SENSOR DATA INDICATES AN ABSENCE OF SAFETY OBJECT ASSOCIATED WITH THE LANE FOR A . . . DISTANCE THAT MEETS OR EXCEEDS A THRESHOLD . . . DISTANCE).
(FIG. 2D, shown below, step 238 “replace the first status [lane closed, lower right] with a second status indicating that the lane is open”) 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	(¶¶ 16 “the autonomous vehicle may revert the state from a closed lane state to an open lane state based at least in part on detecting an affirmative indication that that the lane has re-opened”; 43-46 “object detection . . . traffic cone . . . operation 236 may ensure that a lane continues to be identified as closed as long as safety object(s) are detected within the lane . . . the status associated with a closed lane may thereby be set to an open lane status shortly after an autonomous vehicle clears a last traffic cone, as depicted in FIG. 2D.”).
With respect to claims 6,13 and 20 Ma discloses requesting a rerouting of the ADV and navigating the ADV in accordance with the requested rerouting.  
(¶ 15 “if the status indicates that a current lane in which the vehicle is operating is closed ahead, the autonomous vehicle may change lanes into a lane identified (by the autonomous vehicle) as being open”)
(FIG. 1, traffic cones 120, autonomous vehicle 102, current lane 122, trajectory 136 changes lanes based on traffic cones 120 causing a blacklisted or closed lane detection 134 in current lane)
(¶ 31 “planner 112 may use the perception data, including the lane closed/open states discussed herein, to determine one or more trajectories to control the autonomous vehicle 102 to traverse a path or route and/or otherwise control operation of the autonomous vehicle 102 . . . determine a route for the autonomous vehicle 102 from a first location . . . based at least in part on the lane states 130 (which may be associated with the map 116 and/or state tracker 118) to traverse the route (e.g., in order to avoid any of the detected objects and/or to avoid operating in a closed lane) . . . FIG. 1 depicts an example of such a trajectory 136, represented as an arrow indicating a heading, velocity, and/or acceleration, although the trajectory itself . . . merge into an adjacent lane 124”)

With respect to claims 7, 14 and 21 Ma discloses the predetermined distance is based upon at least one of:
 a speed of the ADV or 
forward perception distance limit of a perception module of the ADV having one or more sensors.  
(¶¶ 14, 15 “distance threshold may be based at least in part on a speed of the autonomous vehicle, a width of the lane, a width of the roadway, a classification associated with one or more object detections”). 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 
Applicant argues (Amend. 9) the limitation “in addition to adding the first lane to the navigation black list, setting a reference line representing the physical lane boundary line of the first lane within a routing module of the ADV such that routing decisions of the ADV do not navigate, even partially, back into the first lane” because Ma fails to disclose setting a reference line that represents the physical lane boundary such that the ADV, using the reference line in a routing module prevents the ADV from navigating back into a first lane. The examiner disagrees. As described in detail above in the claim 1 rejection with the aid of annotated FIG. 1, Ma does disclose these features. For example, as detailed above “reference line A” and “reference line B” disclose the “reference line representing the physical lane boundary”. The citations above further clarify that lane states, including the topographical map, reference lines, and lane status (i.e., closed or open) are sent to the planner module such that, for at least a distance, the planner makes routing decisions so that the ADV does not navigate even partially back into the first lane, as cited and explained above. 
Applicant asserts (Amend. 10) that because Ma discloses a scenario that designates a new lane that is not associated with lane markings, and that this scenario does not disclose the amended claim language. Assuming arguendo that this is the case, it does not have an impact on the fact that Ma discloses the claim limitations of claim 1, as cited above in the newly formulated rejection. Accordingly, Applicants arguments are unpersuasive. 

Citation of Prior Art
US 20160046290 is cited to disclose:
[0229] At step 1510, in some embodiments, in accordance with the determination that the vehicle is proximate to a construction zone, the system enables the moving vehicle to move in accordance with the construction zone indicators. In some embodiments, in response to determining that the vehicle is proximate to a construction zone, the system may cause the vehicle to be accelerated, decelerated, steered, or otherwise controlled and moved in accordance with the detected construction zone indicators. In some embodiments, the vehicle may be automatically slowed to a reduced speed to increase safety. In some embodiments, the vehicle may be steered or caused to change lanes so as to follow construction zone lane lines, avoid cones/barrels/poles/barriers or other construction zone indicators, or follow instructions indicated on road signs indicating or associated with the construction zone. In the example of FIG. 13, system 100 may modify a course of travel of vehicle 200 such that vehicle 200 follows detected lane constraint 1314 in accordance with construction zone lane line 1326 (rather than lane constraint 1312 detected in accordance with lane line 1324), avoids cones 1316, and obeys traffic sign 1318b (which includes a symbol instructing vehicle 200 to merge left). In some embodiments, vehicle 200 may be caused to accordingly merge from lane 1304 left into lane 1302.
23. A vehicle comprising: a body; a camera adapted to capture, when mounted on the vehicle, and while the vehicle is in motion, multiple images of a roadway within a field of view of the camera; a processor configured to: obtain the multiple images from the camera; apply image processing to the multiple images to recognize a first roadway lane constraint appearing in at least one of the multiple images; determine, based on the multiple images, that one or more defined lane prediction conditions are satisfied; in accordance with a determination that one or more defined lane prediction conditions are satisfied, predict a location of a second roadway lane constraint; issue a notification or a control signal to control a motion of the vehicle according to the predicted location of the second roadway lane constraint.

US 20200086790 is cited to disclose:
39  The virtual lane lines may be a digitized image or overlay of an estimate as to where a road's lanes are located. The virtual lane lines may be generated utilizing data collected from other vehicles. The virtual lane lines may be activated either automatically or manually . . . the virtual lane lines may be activated automatically and without human intervention
41 if the breadcrumbs of the remote vehicles indicate that a certain path is not crossed that a vehicle travels in, that may define the lane boundaries of a road. The breadcrumbs and associated data may be evaluated by the host vehicle or an off-board server to identify lane-path data of the roads driven by the host vehicle
42 [0042] In a scenario that map data that includes lane-path data is available, the vehicle system may generate and display the lane indicators utilizing the map data, as shown in block 207. The vehicle system may output virtual lane-lines on a HUD or other type of display-output device. The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may overlay the virtual lane lines on the windshield to align where they should be aligned on the road. The virtual lane lines may also show various objects that are located.
44 The virtual lane lines may be generated utilizing the lane path data. For example, the virtual lane lines may indicate an outer boundary of the lanes that cannot be crossed, as well as lines that may be crossed by the moving vehicle. The HUD may also output and overlay the virtual lane lines “full-sized” on the windshield to align where they should be aligned on the road
51 The virtual lane line application may be activated automatically in a foggy condition based on weather data received from an off-board server or utilizing a fog sensor (e.g. same sensor utilized to automatically activate fog lamps on a vehicle) that identifies precipitation on the windshield. Additionally, a forward-facing camera that does not identify a vehicle ahead, but if radar or the V2X transceiver detects the vehicle, this may activate the virtual lane line – FIG. 3E

US 20200255008 is cited to disclose: 
	[0165] The vehicle determines whether an object exists on both left and right sides of the own vehicle based on the image information corresponding to the image of the road, if it is determined that the object exists on at least one side, the distance between the lane and the object in the direction in which the object exists is checked (309). Then, comparing the checked distance with the reference distance to determine whether the determined distance is less than the reference distance (310) and if it is determined that the determined distance is less than or equal to the reference distance, a virtual lane line is generated by moving the position of the lane line in the direction in which the object exists by a predetermined distance (311) and the lane keeping control is performed 312 based on the generated position of the virtual lane line.
	[0122] The lane line whose position is adjusted when adjusting the position of the lane line based on the presence or absence of an object may be an actual lane line corresponding to lane recognition or a virtual lane line corresponding to lane recognition.
	[0170] When both lane lines are recognized, the generation configuration of the virtual lane line corresponding to the presence or absence of the object will be described with reference to FIGS. 6 to 10 (corresponding to operations 303-306).
	[0176] As shown in (b) of FIG. 8, the vehicle may perform image processing and recognize a lane of an object on the left side and a dotted line on the right side as a result of the image processing. At this time, the vehicle generates the virtual lane line VL1 at a position moved by a predetermined distance dr from the position of the object ob1 on the left side.
[0185] At this time, the vehicle acquires the distance dd between the position of the object ob2 on the right side and the position of the right lane line, and if the acquired distance exceeds the reference distance, the position of the right lane line RL is maintained, and if the acquired distance is less than or equal to the reference distance, the virtual lane VL1 is generated at a position moved by a preset distance dr from the position of the right lane line.
13. A method for controlling a lane keeping assistance apparatus, the method comprising: acquiring an image of a road; recognizing lane lines and objects of a road based on the acquired image; recognize driving lane based on the recognized lane lines; generating the other lane line based on a preset lane width when only one lane line of the recognized lane is recognized; adjusting the position of the generated one lane line based on the preset distance when a distance between the recognized object and the generated one lane line is equal to or less than a reference distance, performing at least one of lane departure prevention control and lane keeping control based on the adjusted position of the lane line and the recognized position of the lane line; maintaining the position of the generated one lane line when the distance between the recognized object and the generated one lane line is more than the reference distance; and performing at least one of the lane departure prevention control and lane keeping control based on the position of the maintained one lane line and the recognized lane line.


US 20200192386 stenneth, work zone overlay is cited to disclose:
FIG. 7 overlay
43 FIG. 3 is a diagram illustrating an example process for creating a roadwork overlay 301 for the road segments 101, according to one embodiment. In one embodiment, the roadwork overlay 301 is a data structure that may be associated with the geographic database 111. The roadwork overlay 301 stores, for instance, parametric representations of predicted roadwork 107 and/or other related attributes in association with the corresponding road segments 101. As shown, the roadwork zone platform 113 segments the road 101 into segments 305a-305f (also collectively referred to as segments 305). The roadwork zone platform 113 may then collect map data and sensor data from vehicles (e.g., the vehicle 103) as the vehicles traverse each segment 305a-305f of the road 101.
[0045] In one embodiment, based on the collected map and/or sensor data, the roadwork zone platform 113 predicts the presence or absence of the roadwork zones 307a-307b using a trained machine learning model (e.g., machine learning model 115) for each segment 305 to store in the roadwork zone overlay 301. Table 1 below illustrates an example of the predictions based on the example of FIG. 3:
46 In one embodiment, other use cases include updating the roadwork zone overlay 301 and/or geographic database 111 with the newly detected roadwork zones. It is noted that these uses cases are provided by way of illustration and not as limitation
[0076] In one or more embodiments, the autonomous driving mode of the vehicle travelling on the road is regulated based on the prediction about the roadwork zone ahead on the road. In particular, the vehicle control module 409 deactivates the autonomous driving mode of a target vehicle travelling on the road based on the trained machine learning model predicting start of the roadwork zone (determined, as discussed above) on the road segment ahead of the target vehicle. And, the vehicle control module 409 activates the autonomous driving mode of a target vehicle travelling on the road based on the machine learning model predicting end of the roadwork zone (determined, as discussed above) on the road segment ahead of the target vehicle.
[0028] FIG. 8 is a flowchart of a process for controlling an autonomous vehicle using prediction of roadwork zone, according to one embodiment;
34  in the navigation scenario 10 as shown in FIG. 1, the system 100 may be implemented for prediction of roadwork zone on an exemplary road or road segment 101 which may support traffic with a vehicle 103 traveling thereon. In this example, the road segment 101 may extend between a first physical divider 105a and a second physical divider 105b.




US 9120486 is cited to disclose 
the road having a plurality of lane lines defining at least one lane; detecting, at the controller, a pair of the lane lines using the image data; determining, at the controller, that one of the pair of lane lines is an invalid lane line for defining a lane in which the vehicle is traveling; generating, at the controller, a virtual lane line based on previous image data in response to determining the invalid lane line, the virtual lane line being configured to replace the invalid lane line; and controlling, by the controller, lane keeping of the vehicle using the virtual lane line and the other lane line of the pair of lane lines.
Referring now to FIG. 5B, when the outer lane line 520b is determined to be invalid, the controller 316 generates and projects a virtual lane line 540 in place of the outer lane line 520b. The controller 316 generates the virtual lane line 540 based on previous/prior image data corresponding to lane line 508a. In other words, the controller 316 extends lane line 508a in generating the virtual lane line 540. The controller 316 then uses the valid lane line 508b and the virtual lane line 540 to perform lane keeping. As shown, image data 544 is used to detect the valid lane line 508b and the virtual lane line 540 is used until valid lane line 508a is detected again. In this manner, lane keeping is able to be performed along a desired path 548 down a center of the lane 512

B60W30/12, best subclass, lane keeping

US 20180247138 is cited to disclose 
FIG. 4 lane closed generate virtual lane boundary
[0096] However, a method of determining validity of the lane detection information is not limited to the examples described in the foregoing. In an example, and the virtual lane generating device uses weather information in addition to the external image 500. In an example, in a case in which the weather information corresponding to a current location of a vehicle indicates a weather condition that prevents visibility, for example, snow, rain, and cloudiness, the virtual lane generating device may determine that lane detection information is not valid.
[0017] The generating of the virtual lane may include detecting a target object from the image, and excluding the target object in the generating of the virtual lane, in response to indication information being detected from the target object.
[0057] In an example, the virtual lane generating device is incorporated in vehicular guidance apparatuses such as, for example, cruise control, adaptive cruise control, lane keeping assist system, and land departure warning system.

US 20160311430 is cited to disclose 
[0009] The present application is a road environment recognition device that recognizes a road environment in front of a vehicle. The road environment recognition device includes a recognition section that recognizes a three dimensional object provided alongside a lane in which the vehicle is positioned, and an imaginary line setting section that sets an imaginary line based on the three dimensional object recognized by the recognition section, and treats the imaginary line as a lane marker.
[0018] A vehicle control device according to the present application includes the road environment recognition device and a vehicle controller. The vehicle controller predicts the direction of progress of the vehicle, and, in cases in which the vehicle is predicted to stray over the imaginary line, takes precautions against the vehicle straying over the imaginary line, and/or makes the vehicle travel alongside the imaginary line.
[0040] The vehicle controller 16 is configured by an ECU. The vehicle controller 16 functions as a lane-straying suppression controller 52 and a lane-keeping controller 54. The lane-straying suppression controller 52 is configured to take precautions against the vehicle straying over the imaginary line 82 by issuing, for example, a warning command, a deceleration command, or a steering command when the vehicle is predicted to stray over the imaginary line 82. The lane-keeping controller 54 is configured so as to issue a steering command such that the vehicle keeps running alongside the imaginary line 82.
[0054] At step S7, the vehicle controller 16 performs vehicle control that employs the imaginary line 82. The vehicle controller 16 performs at least one of lane-straying suppression control using the lane-straying suppression controller 52, or lane-keeping control using the lane-keeping controller 54.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A reference line can include “an ideal route or path without any interference from others such as other vehicles, obstacles or traffic control”, a “topographic map” (Spec. ¶ 36); a physical real world marking (Spec. ¶ 45-47 “Reference 510 is also the left boundary of lane 2. Reference 515 can be a physical edge of a roadway, such as a curb or shoulder of the roadway, or can be a painted stripe, or other indication of the right boundary of lane 2 . . . reference line 510 (which is the right lane boundary of lane 1 and the left lane boundary of lane 2)”. Accordingly, the BRI of “reference line” includes a real world physical detected line. 
        2 Although the claim recites “in addition to adding the first lane to the navigation black list”, setting a reference line, the specification indicates the navigation black list of a lane itself comprises the action of setting a reference line representing a physical lane boundary. See 601, FIG. 6 “a navigation black list that indicates lanes in which the ADV is not permitted to drive”; ¶ 42 “mark the first lane, in which the TTCD is detected, as a black listed lane so that planning module 305 and routing module 307 do not consider using the first lane to navigate the ADV”; ¶ 52 “because planning module 3 0 5 has black listed lane 1 and the right boundary of lane 1 (reference 510) has been marked as "do not cross”;